Citation Nr: 0330489	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased rating for a service 
connected right wrist disorder, currently rated as 30 
percent disabling.

2.	Entitlement to extension of a temporary total rating for 
convalescence purposes for a right wrist disorder, to 
include the timeliness of the appeal for that issue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from January 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas that denied the veteran's claim of entitlement to 
service connection for an extension of a temporary total 
rating for convalescence purposes for a right wrist disorder, 
and denied an increased rating for a service connected right 
wrist disorder.  A hearing before the undersigned Veterans 
Law Judge at the RO (i.e. a travel board hearing) was held in 
April 2003.

The Board notes that, at the veteran's hearing in April 2003, 
the veteran and his representative indicated that they wished 
to withdraw the issues of timeliness of an appeal for an 
anxiety disorder, service connection for a left ankle 
disorder, and any claim for a total rating based on 
individual unemployability.  Therefore, these issues are no 
longer before the Board.  Furthermore, the Board points out 
that, while the veteran offered testimony at that hearing as 
to the issue of service connection for a left wrist disorder 
as secondary to a right wrist disorder, the Board notes that 
this claim is not in appellate status, and is therefore 
referred to the RO for appropriate action.

The Board notes that the issue of entitlement to an increased 
rating for a service connected right wrist disorder will be 
the subject of the Remand portion of this decision.



FINDINGS OF FACT

1.	In a July 1999 rating decision, the RO denied the 
veteran's claim of entitlement to extension of a 
temporary total rating for convalescence purposes for a 
right wrist disorder.  The veteran was notified of the 
RO's determination as to this issue in a letter dated 
August 10, 1999.

2.	In December 1999, the veteran filed a timely notice of 
disagreement (NOD) as to this issue.

3.	A Statement of the Case was issued in this matter on 
June 22, 2000.

4.	The record reflects that the veteran's written 
substantive appeal was received on September 26, 2000.


CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal 
regarding the issue of entitlement to extension of a 
temporary total rating for convalescence purposes for a right 
wrist disorder; thus, the Board has no jurisdiction over this 
matter, and the appeal must be dismissed.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As to the issue of entitlement to extension of a temporary 
total rating for convalescence purposes for a right wrist 
disorder, the Board observes that recently enacted law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1999 rating 
action, and were provided a Statement of the Case dated June 
2000.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in January 
2001, explaining the veteran's rights under the VCAA.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded an examination during the course of this claim.  The 
veteran received a hearing at the RO in January 2000, and 
before the undersigned Veterans Law Judge in April 2003.  
Thus, under the circumstances for this issue, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, and in light of the legal 
disposition of this case, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, this matter turns largely on operation of law, 
and accordingly all appropriate notice and development 
provisions have been given.



Facts

The record reveals that, in statements submitted in February 
and March 1999, the veteran requested an extension of time 
for which to convalescence from surgery for his service 
connected residuals of a right distal radius fracture with 
avulsion of the ulnar styloid.  It is noted that the veteran 
had requested and received previous extensions of time, such 
that he had previously been awarded a temporary total rating 
for convalescence from April 21, 1998, to February 1, 1999.

In a July 30, 1999 rating decision, the RO denied the 
veteran's request for an additional extension of his 
temporary total evaluation.  In a letter dated August 10, 
1999, the RO notified the veteran of its action on his claim, 
enclosed a copy of the rating decision and also enclosed a 
copy of VA Form 4107, that explained his procedural and 
appellate rights.  A copy of the notification was sent to his 
representative. 

In a statement dated December 6, 1999, and received December 
8, 1999, the veteran expressed disagreement with the entire 
rating decision.

On June 22, 2000, the veteran was sent a Statement of the 
Case (SOC), specifically listing this issue, among others 
listed from the July 1999 rating decision.  The veteran at 
that time was also sent a Form 9, Appeal to the Board of 
Veterans' Appeals, explaining how to continue his appeal, and 
how much time he had to complete his appeal.

In a statement received from the veteran on August 16, 2000, 
the veteran stated that he was in severe and chronic pain due 
to his service connected disability, and was taking a variety 
of medications due to that disability.  This statement did 
not specifically address the veteran's appeal in any way, and 
although it addressed the severity of the veteran's service 
connected disability, it did not address anything related to 
his appeal of the denial of his extension for a temporary 
total evaluation.

An unsigned, essentially blank, Form 9 appears to have been 
received from the veteran's representative on September 26, 
2000.  This form does indicate that the veteran requested a 
BVA hearing at a local VA office, but does not indicate the 
issues that the veteran is appealing.  The form itself is a 
copy that is dated September 22, 2000.  However, the Board 
notes that "white-out" has been used on this copy over the 
date, and it is unclear what was the original date listed on 
this form.  A letter from the veteran's representative, not 
date stamped but which appears to have been received at the 
same time as the blank Form 9, indicates that the veteran is 
appealing, among other issues, entitlement to an extension 
for a temporary total evaluation.  This letter is dated 
September 22, 2000.  Again the Board notes that this copy has 
the month and day of the date "whited" out.  It appears that 
this letter was originally dated June 29, 2000.  However, 
there is no indication that this letter was received by the 
VA any earlier than September 26, 2000.  Date of receipt is 
the key, not the date of signing of the document.

A statement dated October 4, 2000, and received at the VA on 
October 10, 2000, indicated that the veteran wanted a 
videoconference hearing.


The Law and Analysis

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that an appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed. The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record. 38 
C.F.R. § 3.1(q) (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme that requires the filing of both a notice of 
disagreement (NOD) and a substantive appeal.  When an 
appellant fails to file a timely appeal, and does not request 
an extension of time in writing before the expiration of time 
for the filing of the substantive appeal, he or she is 
statutorily barred from appealing the decision of the agency 
of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  An application for review on appeal shall not be 
entertained by the Board unless it is in conformity with the 
provisions set forth above.  38 U.S.C.A. § 7108.  Under 38 
U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy 
of response shall be determined by the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction before addressing 
the merits of a claim.  The Court further held, however, that 
it could be prejudicial to the veteran for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.  More recently, VA's General 
Counsel held that the Board has the authority to adjudicate 
or address in the first instance the question of timeliness 
of a substantive appeal, and may dismiss an appeal when not 
timely perfected.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).

To effectuate the aforementioned opinion of the General 
Counsel, the Secretary of Veterans Affairs issued amendments 
to 38 C.F.R. § 20.101 (Jurisdiction of the Board).  See 66 
Fed. Reg. 53,339 (Oct. 22, 2001).  The new regulatory 
provisions were effective November 1, 2001.  Since the 
additional development procedures mandated in that issuance 
are consistent with the holding in the General Counsel's 
opinion, and mirror the action accomplished in the present 
case, the Board finds that there is no prejudice in the 
veteran's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his claim 
of entitlement to an extension of his temporary rating for 
convalescence purposes.

By statute and regulation, an appeal must be perfected within 
one year of the date of notice of the initial adverse rating 
or within 60 days after the issuance of an SOC, whichever 
period ends later.  Based upon the RO's date of mailing of 
the rating decision denying the veteran's claim, on August 
10, 1999, one year from the date of notice of the initial 
rating decision would have been August 10, 2000.

However, the record reflects that the SOC was mailed to the 
veteran on June 22, 2000, so 60 days from that issuance was 
August 21, 2000.  However, the earliest document filed by the 
veteran remotely regarding the issue of entitlement to an 
extension of his temporary rating was the veteran's 
representative's statement attached to the blank VA Form 9 
received at the RO on September 26, 2000.  The envelope that 
transmitted these documents is not in the claims file, so the 
Board presumes that they were mailed within three days prior 
to the date of receipt.  See 38 C.F.R. § 20.305.

The Board has reviewed the record in this case and has not 
identified any document filed within the requisite period 
that can be construed as a timely substantive appeal 
regarding this issue.  The Board recognizes a statement 
received from the veteran on August 16, 2000.  However, this 
statement does not discuss the veteran's claim for an 
extension of his temporary total rating for convalescence 
purposes, it only discusses some of his current symptoms of 
his service connected right wrist disability.  (As such, the 
Board does find this statement sufficient to be considered a 
substantive appeal as to the issue of entitlement to an 
increased rating for a right wrist disability, which issue is 
discussed in the Remand portion of this decision below.)

As to the question of altered dates on the documents now 
dated September 22, 2000, the Board notes that, even if these 
documents were originally dated in June 2000, as it appears 
they were, they were not received at the RO until September 
26, 2000, so the Board will still presume that they were 
mailed within three days prior to the date of receipt, 
approximately September 23, 2000, still over a month past the 
filing deadline.  See 38 C.F.R. § 20.305.

Furthermore, although the Board is inclined to regard oral 
testimony at a recorded hearing as sufficient to constitute a 
substantive appeal, there is no testimony of record regarding 
this issue within 60 days after the date of the issuance of 
the SOC, or within one year after the date of the notice of 
the initial rating decision.  In this regard, although the 
veteran received a hearing at the RO in January 2000, no 
testimony was given at that hearing as to the veteran's 
appeal for an extension of his temporary total rating.  See 
e.g.,Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding 
that testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

The evidence reflects that the veteran was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  His 
representative was also aware of the time constraints.  The 
veteran did comply with appellate procedures to the extent of 
filing a timely NOD as to the initial denial of his claims, 
but did not comply with the required procedure for perfecting 
his appeal after his receipt of the SOC, as instructed in the 
documents that accompanied the SOC on June 22, 2000.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case would have to have been filed 
on or before August 21, 2000.  There is no evidence of 
record, nor has it been contended, that the veteran ever 
requested an extension of time to file his substantive appeal 
as to this claim.

Notwithstanding the above, the General Counsel has held that, 
if a claimant has not yet perfected an appeal and VA issues 
an SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
action being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 days 
from the mailing date of the SSOC to respond and perfect an 
appeal, even if the 60-day period would extend beyond the 
expiration of the one-year period.  To whatever extent 
language in 38 C.F.R. § 20.304 might be interpreted to 
provide otherwise, it has been held to be invalid.  
VAOPGCPREC 9-97 (Feb. 11, 1997).  However, no SSOC was issued 
in the present case.

Pursuant to 38 C.F.R. § 3.109 (2002), time limits for filing 
may be extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  In this instance, the 
veteran has provided no basis for a finding that such good 
cause exists.  He was clearly placed on notice of the steps 
in the appellate process.  The regulations clearly set forth 
the time limits for filing a timely substantive appeal. The 
veteran did not file his appeal within these statutory 
guidelines.

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ." Roy, supra, at 
556-557, citing Busic v. United States, 446 U.S. 398, 404 
(1980); Preiser v. Rodriquez, 411 U.S. 475, 489-90 (1973).  
Significantly, the Court held that 38 C.F.R. § 20.303 takes 
precedence, and commented that a contrary view as to a 
regulatory scheme promulgated under statutory authority would 
make no sense.  As previously indicated, there is no evidence 
of record in this case that the veteran ever requested an 
extension of time to file his substantive appeal as to these 
matters.

Moreover, in this case, even if the provisions of 38 C.F.R. § 
3.109 were applicable (and the Board has determined that they 
are not), the required action, i.e., the filing of a 
substantive appeal, was not taken concurrent with or prior to 
the filing of a request for extension of the time limit.  In 
addition, the veteran has not demonstrated good cause for his 
delay in filing.  As indicated immediately above, he has 
provided no basis for finding that there is good cause for 
extending the time period.  Unfortunately, it appears the 
tardy filing was a mere oversight.

Therefore, because the veteran has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As noted above, there is no other submission from 
the veteran or his representative that could be reasonably 
construed to be a timely substantive appeal.  Thus, a timely 
substantive appeal not having been filed with regard to the 
July 1999 rating decision, as to the issue of extension of 
temporary total rating for convalescence, the appeal has not 
been perfected, and it must be dismissed.


ORDER

The veteran did not file a timely substantive appeal 
regarding the issue of service connection for convalescence 
purposes for a right wrist disorder.  Therefore, his appeal 
as to that issue is not properly before the Board for 
appellate review and is, accordingly, dismissed.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that 
it does not appear that the veteran has been provided the 
proper information under the VCAA as to which party is 
responsible for obtaining which evidence.  Upon remand, the 
RO should ensure that the veteran has received all required 
notice under the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Furthermore, the veteran indicated in his hearing testimony, 
dated January 2000, that he had filed a claim for Social 
Security benefits.  While the veteran was denied Social 
Security benefits, the Board is of the opinion that any 
records the Social Security Administration might have in 
their possession should be obtained and associated with the 
veteran's claims folder, as they may be probative as to the 
veteran's current level of disability.  Further, the veteran 
noted in his hearing testimony that there were outstanding VA 
treatment records, from the VA Specialty One Clinic in Little 
Rock, showing recent treatment for his service connected 
right wrist disability.  Such records must be obtained, 
because VA medical records are considered to be within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). 

Additionally, some records have been submitted since the 
travel board hearing.  The RO will now have the initial 
opportunity to review those records prior to the Board 
entering a decision on this issue.

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should associate any VA treatment records 
dated from June 2002 to present from the Little Rock 
Arkansas Specialty One VA clinic, or any other Little 
Rock Arkansas VA treatment facility, with the 
veteran's claims folder.  If no such records are 
available, that should be noted in the veteran's 
claims file.  The RO should also contact the Social 
Security Administration to obtain all records in 
their possession pertaining to the veteran.  If no 
such records are available, that should also be noted 
in the veteran's claims file.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

4.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, to include a VA examination if warranted, the 
RO should adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  The RO 
must provide adequate reasons and bases for its 
determination.  Readjudication should include 
consideration of all evidence associated with the 
claims files since the last statement or supplemental 
statement of the case.  Thereafter a supplemental 
statement of the case should be issued, with an 
appropriate opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



